Citation Nr: 1751552	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for onychomycosis of the toenails, previously described as epidermophytosis.

2.  Entitlement to a compensable rating for eczematoid dermatitis in remission, claimed as a skin rash.

3.  Entitlement to an initial rating in excess of 20 percent for frostbite residuals of the left hand.

4.  Entitlement to an initial rating in excess of 20 percent for frostbite residuals of the right hand.

5.  Entitlement to an initial rating in excess of 30 percent for frostbite residuals of the right foot.

6.  Entitlement to an initial rating in excess of 30 percent for frostbite residuals of the left foot.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1955 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board remanded the appeal for further development in December 2015 and April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to initial ratings in excess of 20 percent for frostbite residuals of the hands and entitlement to initial ratings in excess of 30 percent for frostbite residuals of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's onychomycosis of the toenails has affected between five and 20 percent of his entire body or exposed areas; no systemic or constant or near-constant therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period has been required.

2.  Throughout the appeal period, the Veteran's skin rash has affected less than five percent of his entire body or exposed areas; no more than topical therapy has been required during the past 12-month period; and no intermittent systemic, systemic, or constant or near-constant therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period has been required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for onychomycosis of the toenails are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.118, 4.20 Diagnostic Codes (DCs) 7813, 7806 (2017).

2.  The criteria for a compensable rating for eczematoid dermatitis, in remission, claimed as a skin rash, are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.14, 4.118, DC 7806 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that his toenails and skin disabilities affect him on a constant basis.  He further maintains that his disabilities have worsened and that his assigned ratings do not reflect the current statuses of his conditions.  See November 2013 and March 2016 NODs; and October 2017 Appellant's Brief.

II.  Applicable Law-Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

III.  Analysis 

A.  Onychomycosis of the Toenails

The Veteran's service-connected onychomycosis of the toenails, previously described as epidermophytosis, is currently rated under DCs 7813 and 7806.  The appeal period is from January 4, 2012, or one year before the date of receipt of his increased rating claim.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Under DC 7813 (dermatophytosis), skin disabilities are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  Here, as the skin disability does not affect the Veteran's head, face, or neck and does not result in scarring, the predominant disability is akin to dermatitis (DC 7806) and the Veteran's onychomycosis of the toenails will be evaluated accordingly.  See 38 C.F.R. § 4.20. 

Under DC 7806 (dermatitis or eczema), ), a zero percent rating is warranted for involvement of less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent of the exposed areas affected, or; when intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118; DC 7806.

VA examination reports and treatment records describe the Veteran's toenails as elongated, dystrophic, discolored, yellowed, brittle, and thick, with subungual debris, no web space scale, and no moccasin scale and no lesions.  The June 2016 VA examiner indicated in her report as well as a January 2017 addendum that the total body area affected by this disability was between five percent and 20 percent, specifically 10 percent, exposed areas affected was zero percent, and no medications had been prescribed.  

Based on a review of the evidence of record, the Board finds that the evidence does not support a rating in excess of 10 percent at any time during the course of the appeal period.  The Veteran's onychomycosis of the toenails warrants a 10 percent rating because it affects 10 percent of his total body area, which is between five and 20 percent, zero percent of exposed areas, 10 percent exposed area of the feet, and has not required intermittent systemic, systemic, or constant or near-constant therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Moreover, the record indicates that the Veteran's skin disorder has not resulted in scarring or disfigurement, rendering a review of scar disability ratings under DCs 7801-7805 inapplicable.  See 38 C.F.R. § 4.118.  

Thus, the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  Therefore, a rating in excess of 10 percent for the Veteran's onychomycosis of the toenails for the entire appeal period must be denied.  38 U.S.C. §5107; 38 C.F.R. § 3.102.

B.  Skin Rash

The Veteran's service-connected eczematoid dermatitis, in remission, claimed as a skin rash, is currently rated under DC 7806.  The appeal period is from January 4, 2012.  See Gaston, supra.

Although all available diagnostic codes have been considered, DCs 7800-7805 do not apply because the evidence does not show that the Veteran has disfigurement of the head, face, or neck, or scars related to his skin disability.

At various times throughout the appeal period, the Veteran has been prescribed hydrophilic topical ointment for dry skin.  See April 2014, June 2014, October 2014, November 2014, December 2014, and March 2016 VA treatment records.

January 2013, October 2013, December 2014 and June 2016 VA treatment records indicated no skin rash was present.

An October 2013 VA treatment record noted dry scaly skin on the plantar surface of the Veteran's feet, and November 2013 and October 2014 VA treatment records note xerosis of the skin.

The Veteran's eczematoid dermatitis was not present on his June 2016 VA examination.

Based on a review of the evidence of record, the Board finds that the evidence does not support a compensable disability rating for the Veteran's skin condition at any time during the course of the appeal.  Specifically, no skin rash was noted during the appeal period that affected at least five percent of the entire body or at least five percent of exposed areas, nor was there any indication that intermittent systemic, systemic, or constant or near-constant therapy such as with corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more during the past12-month period.  Moreover, the only diagnosed skin condition was onychomycosis of the toenails as noted previously.  However, since VA regulations do not permit pyramiding, the Board is unable to consider the Veteran's 10 percent affected total body surface area (attributable to his feet) as ratable under his skin rash claim given this manifestation of his disability has already been rated under his onychomycosis of toenails claim.  38 C.F.R. § 4.14.  Lastly, the record indicates that the Veteran's skin disorder has not resulted in scarring or disfigurement, rendering a review of scar disability ratings under DCs 7801-7805 inapplicable.  See 38 C.F.R. § 4.118.  

Thus, the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  Therefore, a compensable rating for the Veteran's eczematoid dermatitis, in remission, claimed as a skin rash, for the entire appeal period must be denied.  38 U.S.C. §5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to a rating in excess of 10 percent for onychomycosis of the toenails, previously described as epidermophytosis, is denied.

Entitlement to a compensable rating for eczematoid dermatitis in remission, claimed as a skin rash, is denied.


REMAND

The Veteran filed a NOD with the October 2016 rating decision that granted service connection for frostbite residuals of the hands and assigned a 20 percent rating for each hand and a 30 percent rating for each foot.  See December 2016 NOD.  To date, a SOC has not been issued on these matters, and must be provided on remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC addressing the issues of entitlement to initial ratings in excess of 20 percent for frostbite residuals of the right hand and left hand and entitlement to initial ratings in excess of 30 percent for frostbite residuals of the right foot and left foot.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


